Citation Nr: 1121667	
Decision Date: 06/03/11    Archive Date: 06/09/11

DOCKET NO.  10-41 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a combined rating in excess of 20 percent for a right knee disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

S. Armstrong, Associate Counsel







INTRODUCTION

The appellant is a Veteran who served on active duty from January 2006 to April 2006 and from November 2008 to November 2009 (and also had service in the Army National Guard).  This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Waco, Texas Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection for right knee disability and assigned a combined 20 percent rating for the disability (based on formulation of 10 percent under Code 5257 and 10 percent under Code 5261), effective November 20, 2009.  

The appeal is being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action on his part is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  The VCAA applies to this claim.  While the notice provisions of the VCAA appear to be satisfied the Board finds that further development of the record is necessary to comply with VA's duty to assist the Veteran in the development of facts pertinent to his claim.  See 38 C.F.R. § 3.159 (2010).   

At the outset, the Board notes that it is well-established that once VA's duty to assist by providing an examination is triggered, it must provide an examination that is adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

In his May 2010 notice of disagreement (NOD) the Veteran stated that he had chronic subluxation, fatigue, and instability of the right knee.  In his October 2010 VA Form 9 (substantive appeal) he stated that on his VA examination the examiner "jumped back and gave a startled cry when my knee very audibly popped out of socket during an extension test. . ."; he asserted that such finding reflects moderate subluxation.  He reported that 2-3 times per year his right knee has buckled and that weakened movement and excess fatigability made it difficult for him to perform low intensity tasks.  The December 2009 VA examination report does not discuss subluxation, or mention that the Veteran's right knee "popped out of socket" as he describes.  Notably, the December 2009 VA examination was a general medical evaluation (of all body systems); there was limited discussion of the impairment and functional limitations due to the Veteran's right knee disability.  The report of that examination does not contain report findings sufficiently detailed for rating purposes.  Given the Veteran's allegation of functional impairment and symptoms which were not addressed on examination, a contemporaneous examination that is adequate for rating purposes is necessary. 

Accordingly, the case is REMANDED for the following:

1. The Veteran should be asked to identify all providers of any evaluation and/or treatment he has received for his right knee disability since his discharge from service (and releases for records of any private providers).  If he has not received any treatment he should so specify.  The RO should secure copies of complete clinical records of treatment and evaluations from all sources identified.

2. The RO should then arrange for an orthopedic examination of the Veteran to determine the current nature and severity of his right knee disability.  The Veteran's claims file must be reviewed by the examiner in conjunction with the examination.  Any indicated tests or studies (specifically including ranges of motion, including any additional limitations due to pain/use) should be completed.  The examiner should also specifically comment on the Veteran's allegation that he has moderate subluxation of the knee (the findings reported must specifically include the degree of any subluxation and/or instability).  The examiner must explain the rationale for all opinions given.

3. The RO should then re-adjudicate the claim.  If it remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

